Case:20-00325-swd Doc #:836 Filed: 02/24/20 Page 1 of 13

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
IN RE:
Case No. 20-00325-swd
INTERLOGIC OUTSOURCING, INC., ! Hon. Scott W. Dales
Chapter 11
Debtors. (Jointly Administered)

 

 

JOINT MOTION TO APPROVE STIPULATION FOR THIRD CONTINUANCE OF
FINAL EVIDENTIARY HEARING ON MOTION FOR RELIEF FROM STAY

COME NOW Wells Fargo Bank, N.A. (“Wells Fargo”), by counsel, Interlogic
Outsourcing, Inc., IOI Payroll Services, Inc., IOI West, Inc., Lakeview Holdings, Inc., Lakeview
Technology, Inc., ModEarn, Inc., and TimePlus Systems, LLC (collectively, the “Debtors”), by
counsel, The Official Committee of Unsecured Creditors (the “Committee”), by counsel, and
KeyBank National Association (“KeyBank”), by counsel, and file their Joint Motion to Approve
Stipulation for Third Continuance of Final Evidentiary Hearing on Motion for Relief From Stay.
In support of their Joint Motion, the parties state as follows:

1. On November 13, 2019, Wells Fargo filed its Motion for Entry of an Order
Pursuant to 11 U.S.C. § 362(d) Authorizing (1) Relief from the Automatic Stay to Enforce its
Rights Against Bank Accounts and a Continued Freeze on the Accounts, or (II) Granting

Adequate Protection (the “Motion”).

 

1 The Debtors include: Interlogic Outsourcing, Inc., Case No. 20-00325-swd; IOI Payroll Services, Inc., Case
No. 20-00326-swd; TimePlus Systems, LLC, Case No. 20-00332- swd; IOI West, Inc., Case No. 20-00327-
swd; Lakeview Technology, Inc., Case No. 20- 00330-swd; Lakeview Holdings, Inc., Case No. 20-00329-swd;
and ModEarn, Inc., Case No. 20-00331-swd.
Case:20-00325-swd Doc #:836 Filed: 02/24/20 Page 2 of 13

2. On November 27, 2019, KeyBank filed its objection to the Motion.

3. On November 29, 2019, the Debtors filed their objection to the Motion.

4. On November 29, 2019, the Committee filed its objection to the Motion.

5. Per the Order Setting Final Evidentiary Hearing on Motion for Relief from Stay
and Corresponding Trial Instructions to Parties, the Court scheduled a final evidentiary hearing
pursuant to § 362(e) on March 23, 2019., with respect to the Motion (the “Order”).

6. By Order dated January 21, 2020 (the “Transfer Order”), the Hon. Harry C. Dees,
Jr., United States Bankruptcy Judge for the Northern District of Indiana, transferred to the
Western District of Michigan seven chapter 11 cases jointly administered under the lead case of
Interlogic Outsourcing, Inc., NDIN Case No. 19-31445-HCD et al. (the “IOI Cases”), and
several adversary proceedings. The premise of the Transfer Order is the relationship between the
IOI Cases and the chapter 11 cases of Najeed Ahmed Khan, Case No. DK 19-04258, and related
cases filed in the Western District of Michigan.” Before transfer of the IOI Cases, Judge Dees
also entered an Order dated August 16, 2019, directing joint administration of the IOI Cases (the
“Joint Administration Order”).

7. To allow the parties additional time to prepare and to discuss potential resolution
of the Motion and objections thereto, Wells Fargo, the Debtors, the Committee, and KeyBank
have reached an agreement to continue the hearing on the Motion to May 20, 2020, at 11:00
a.m., the terms of which are set forth in the Stipulation attached hereto as Exhibit “A.”

8. The Stipulation also provides an extension of the deadline in which the parties
are to respond to outstanding discovery requests, in which exhibit and witness lists are to be

exchanged and filed with the Court and the time frame for depositions.

 

2 Related cases: Khan Aviation, Inc., Case No. 19-04261-swd; GN Investments, LLC, Case No. 19-04262- swd;
KRW Investments, Inc., Case No. 19-04264-swd; NJ Realty, LLC, Case No. 19-04266-swd; NAK Holdings, LLC,
Case No. 19-04267-swd; and Sarah Air, LLC, Case No. 19-04268-swd.

2

Bodman_16596681_2
Case:20-00325-swd Doc #:836 Filed: 02/24/20 Page 3 of 13

WHEREFORE, Wells Fargo Bank, N.A. by counsel, Interlogic Outsourcing, Inc., IOI

Payroll Services, Inc., IOI West, Inc., Lakeview Holdings, Inc., Lakeview Technology, Inc.,

ModEarn, Inc., and TimePlus Systems, by counsel, The Official Committee of Unsecured

Creditors, by counsel, and KeyBank National Association, by counsel, respectfully request that

the Court approve the Stipulation for Third Continuance of Final Evidentiary Hearing on |

Motion for Relief From Stay, and for all other relief in the premises. A proposed order is

attached as Exhibit B.

Dated: February 24, 2020

Respectfully submitted,

BAKER & MCKENZIE LLP

By: /s/ James Donnell

James Donnell (admitted pro hac vice)

Peter S Goodman (admitted pro hac vice)

452 Fifth Avenue

New York, NY 10018

Phone: (212) 626-4100

Fax (212) 310-1600

Email: James.Donnell@bakermckenzie.com
Peter.Goodman@bakermckenzie.com

BODMAN PLC

By:_/s/ Marc M. Bakst

Marc M. Bakst (P41575)

Attorneys for Wells Fargo Bank, N.A.
1901 St. Antoine Street

6th Floor at Ford Field

Detroit, Michigan 48226

Telephone: (313) 393-7530

Email: mbakst@bodmanlaw.com

Attorneys for Wells Fargo Bank, N.A.

Bodman_16596681_2
Case:20-00325-swd Doc #:836 Filed: 02/24/20

JACOBSON HILE KIGHT LLC

By: /s/ Andrew T, Kight

Andrew T. Kight (akight@jhklegal.com)
Michael W. Hile (mhile@jhklegal.com)
Christine K. Jacobson (cjacobson@jhklegal.com)
The Elliott House

108 E. 9th Street

Indianapolis, Indiana 46202

Telephone: (317) 608-1140

Co-Counsel to the Debtors and Debtors in
Possession
ICE MILLER LLP

Jeffrey A. Hokanson

One American Square, Suite 2900
Indianapolis, IN 46282-0200
Telephone: (317) 236-2100

Email: jeff-hokanson@icemiller.com

By: /s/ Louis T. DeLucia
Louis T. DeLucia (admitted pro hac vice)
Alyson M. Fiedler (admitted pro hac vice)
1500 Broadway, Suite 2900
New York, NY 10036
Telephone: (212) 835-6312
Email: louis.delucia@icemiller.com
Telephone: (212) 835-6315
Email: alyson.fiedler@icemiller.com
Co-Counsel for the Official Committee of
Unsecured Creditors

- and —

HAMMERSCHMIDT, AMARAL & JONAS

R. William Jonas, Jr. (#5025-71)
137 N. Michigan St.

South Bend, IN 46601
Telephone: 574-282-1231

Fax: 574-282-1234

Email: rwj@hajlaw.com

Co-Counsel for the Official Committee of
Unsecured Creditors

Page 4 of 13

Bodman_16596681_2
Case:20-00325-swd Doc #:836 Filed: 02/24/20 Page 5 of 13

MERCHO CAUGHEY

By: /s/ Matthew R. Strzynski
Matthew R. Strzynski

828 East 64th Street

Indianapolis, IN 46220

Telephone: (317) 722-0607
Facsimile: (877) 797-9648

Email: matthew@merchocaughey.com

Co-Counsel to KeyBank National Association

Bodman_16596681_2
Case:20-00325-swd Doc #:836 Filed: 02/24/20 Page 6 of 13

EXHIBIT A

Bodman_626363_1
Case:20-00325-swd Doc #:836 Filed: 02/24/20 Page 7 of 13

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
IN RE:
Case No. 20-00325-swd
INTERLOGIC OUTSOURCING, INC.,! Hon. Scott W. Dales
Chapter 11
Debtors. (Jointly Administered)

 

STIPULATION FOR THIRD CONTINUANCE OF
FINAL EVIDENTIARY HEARING ON MOTION FOR RELIEF FROM STAY

COME NOW Wells Fargo Bank, N.A. (“Wells Fargo”), by counsel, Interlogic Outsourcing,
Inc., IOI Payroll Services, Inc., IOI West, Inc., Lakeview Holdings, Inc., Lakeview Technology, Inc.,
ModEarn, Inc., and TimePlus Systems, LLC (collectively, the “Debtors”), by counsel, The Official
Committee of Unsecured Creditors (the “Committee”), by counsel, and KeyBank National Association
(“KeyBank”), by counsel, and enter into this Stipulation for Third Continuance of Final Evidentiary
Hearing on Motion for Relief From Stay (“Stipulation”) upon the terms set forth as follows:

1. On November 13, 2019, Wells Fargo filed its Motion for Entry of an Order Pursuant to
11 U.S.C. § 362(d) Authorizing (I) Relief from the Automatic Stay to Enforce its Rights Against Bank
Accounts and a Continued Freeze on the Accounts, or (II) Granting Adequate Protection (the
“Motion”).

2. On November 27, 2019, KeyBank filed its objection to the Motion.

3. | On November 29, 2019, the Debtors filed their objection to the Motion.

4. On November 29, 2019, the Committee filed its objection to the Motion.

5. Per the Order Setting Final Evidentiary Hearing on Motion for Relief from Stay and

Corresponding Trial Instructions to Parties [ECF No. 550], the Bankruptcy Court for the Northern

 

' The Debtors include: Interlogic Outsourcing, Inc., Case No. 20-00325-swd; IOI Payroll Services, Inc., Case
No. 20-00326-swd; TimePlus Systems, LLC, Case No. 20-00332- swd; IOI West, Inc., Case No. 20-00327-swd;
Lakeview Technology, Inc., Case No. 20- 00330-swd; Lakeview Holdings, Inc., Case No. 20-00329-swd; and

ModEarn, Inc., Case No. 20-00331-swd.
Bodman_16596685_2
Case:20-00325-swd Doc #:836 Filed: 02/24/20 Page 8 of 13

District of Indiana (the "Indiana Court") scheduled a final evidentiary hearing pursuant to § 362(e) on
December 16, 2019, at 10:00 a.m., with respect to the Motion (the “Order”).

6. To allow the parties additional time to prepare and to discuss potential resolution of the
Motion and objections thereto, Wells Fargo, the Debtors, the Committee, and KeyBank stipulated and
agreed to continue the hearing on the Motion to January 14, 2020, at 1:30 p.m., by stipulation [ECF
No. 569] with joint motion to approve [ECF No. 570] filed on December 9, 2019 which the Indiana
Court granted pursuant to its Order of December 10, 2019 [ECF No. 576].

7. Given the intervening holidays and discovery requests, the parties further stipulated and
agreed that the parties to respond to outstanding discovery requests on or before February 21, 2020;
exchange exhibit and witness lists on or before February 28, 2020, and that depositions shall occur the
weeks of March 2, 2020, and March 9, 2020.

8. On January 7, 2020, the Indiana Court approved the stipulation and continued the
evidentiary hearing on the Motion and objections thereto to March 23, 2020. Upon the transfer of the
Debtors' chapter 11 cases to this Court, the Indiana Court entered an Order Removing Hearing on
January 21, 2020.

9. On January 31, 2020 the parties met and discussed a potential settlement. The parties
reasonably anticipate that it will take another 30 to 60 days to complete meaningful settlement
discussions and/or prepare for an evidentiary hearing with respect to the issues related to the Motion
and objections thereto.

10. Accordingly, the parties further stipulate and agree that the parties will respond to
outstanding discovery requests on or before April 17, 2020; exhibit and witness lists shall be
exchanged on or before April 24, 2020, with a copy to the Court; and depositions shall occur the
weeks of April 27, 2020, and May 4, 2020. Any pre-hearing brief by any party shall be filed with the

Court no later than five (5) days before the rescheduled evidentiary hearing set forth below.

Bodman_16596685_2 —
Case:20-00325-swd Doc #:836 Filed: 02/24/20 Page 9 of 13

11. Wells Fargo, the Debtors, the Committee, and KeyBank further stipulate and agree to
continue the evidentiary hearing on the Motion and objections thereto to May 20, 2020, at 11:00 a.m.,
in the United States Bankruptcy Court for the Western District of Michigan, 410 West Michigan,
Room 114, Kalamazoo, Michigan 49007.

12. Except as modified herein, all other applicable provisions of the Order shall remain in

effect.

SO AGREED THIS 247 DAY OF FEBRUARY, 2020.

Bodman_16596685_2
Case:20-00325-swd Doc #:836 Filed: 02/24/20

BAKER & MCKENZIE LLP

By: /s/ James Donnell

James Donnell (admitted pro hac vice)
Peter S Goodman (admitted pro hac vice
452 Fifth Avenue
New York, NY 10018

Phone: (212) 626-4100

Fax (212) 310-1600

Email: James.Donnell@bakermckenzie.com

BODMAN PLC

By:_/s/_ Marc M. Bakst

Marc M. Bakst (P41575)

Attorneys for Wells Fargo Bank, N.A.
1901 St. Antoine Street

6th Floor at Ford Field

Detroit, Michigan 48226

Phone: (313) 393-7530

Email: mbakst@bodmanlaw.com

Attorneys for Wells Fargo Bank, N.A.

JACOBSON HILE KIGHT LLC

By: /s/ Andrew T. Kight

Andrew T. Kight (akight@jhklegal.com)
Michael W. Hile (mhile@jhklegal.com)
Christine K. Jacobson (cjacobson@jhklegal.com)
The Elliott House

108 E. 9th Street

Indianapolis, Indiana 46202

Phone: (317) 608-1140

Co-Counsel to the Debtors and Debtors in
Possession

Page 10 of 13

Bodman_16596685_2
Case:20-00325-swd Doc #:836 Filed: 02/24/20

ICE MILLER LLP

Jeffrey A. Hokanson

One American Square, Suite 2900
Indianapolis, IN 46282-0200
Telephone: (317) 236-2100
jeff.hokanson@icemiller.com

By: /s/ Louis T. DeLucia

Louis T. DeLucia (admitted pro hac vice)
Alyson M. Fiedler (admitted pro hac vice)
1500 Broadway, Suite 2900

New York, NY 10036

Telephone: (212) 835-6312
louis.delucia@icemiller.com

Telephone: (212) 835-6315
alyson.fiedler@icemiller.com

Co-Counsel for the Official Committee of
Unsecured Creditors

- and —
HAMMERSCHMIDT, AMARAL & JONAS

R. William Jonas, Jr. (#5025-71)
137 N. Michigan St.

South Bend, IN 46601
Telephone: 574-282-1231

Fax: 574-282-1234
rwj@hajlaw.com

Co-Counsel for the Official Committee of
Unsecured Creditors

MERCHO CAUGHEY

By: /s/ Matthew R. Strzynski
Matthew R. Strzynski

828 East 64th Street

Indianapolis, IN 46220

Telephone: (317) 722-0607

Facsimile: (877) 797-9648

Email: matthew@merchocaughey.com

Co-Counsel to KeyBank National Association

Page 11 of 13

Bodman_16596685_2
Case:20-00325-swd Doc #:836 Filed: 02/24/20 Page 12 of 13

EXHIBIT B |

Bodman_626363_1
Case:20-00325-swd Doc #:836 Filed: 02/24/20 Page 13 of 13

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
IN RE:
Case No. 20-00325-swd
INTERLOGIC OUTSOURCING, INC.,! Hon. Scott W. Dales
Chapter 11
Debtors. (Jointly Administered)

 

ORDER APPROVING STIPULATION FOR THIRD CONTINUANCE OF FINAL
EVIDENTIARY HEARING ON MOTION FOR RELIEF FROM STAY

Wells Fargo Bank, N.A., Interlogic Outsourcing, Inc., IOI Payroll Services, Inc., IOI West,
Inc., Lakeview Holdings, Inc., Lakeview Technology, Inc., ModEarn, Inc., and TimePlus Systems, The
Official Committee of Unsecured Creditors, and KeyBank National Association, having filed their
Joint Motion to Approve Third Stipulation for Continuance of Final Evidentiary Hearing on Motion
for Relief From Stay (“Joint Motion”). The Court, having examined said Joint Motion, and being duly
advised in the premises, now finds that said Joint Motion should be granted.

IT IS, THEREFORE, ORDERED that the Stipulation for Third Continuance of Final

Evidentiary Hearing on Motion for Relief From Stay is approved in all regards.

 

1 The Debtors include: Interlogic Outsourcing, Inc., Case No. 20-00325-swd; IOI Payroll Services, Inc., Case
No. 20-00326-swd; TimePlus Systems, LLC, Case No. 20-00332- swd; IOI West, Inc., Case No. 20-00327-swd;
Lakeview Technology, Inc., Case No. 20- 00330-swd; Lakeview Holdings, Inc., Case No. 20-00329-swd; and
ModEarn, Inc., Case No. 20-00331-swd.
